Citation Nr: 1807053	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  11-20 321	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to service connection for other foot disorders than:  bilateral pes planus with plantar fasciitis, left heel spurs, and right Achilles enthesophyte with degenerative joint disease, claimed also secondarily to the service-connected residuals, right ankle injury, with degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to July 1988.  

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  A Board videoconference hearing was held March 2016.  That hearing was conducted before a Veterans Law Judge (VLJ) who has since left employment with the Board.  Whereas the Veteran was given the opportunity for a re-hearing before the VLJ who would ultimately decide this case, in October 2017 the Veteran responded that he did not want another hearing in this matter.  He further indicated the intent to have formally withdrawn all issues remaining on appeal.  That withdrawal of the appeal is addressed in further detail below. 

By an August 2016 issuance, the Board previously remanded this case.  There were additional issues at that time.  By April 2017 rating decision, the RO granted the Veteran's claims for entitlement to service connection for bilateral pes planus, lumbar spine strain, right and left knee strain (previously claimed as degenerative joint disease). 


FINDING OF FACT

In October 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In October 2017, the Veteran submitted a statement showing that he wished to withdraw the issue on appeal.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
D. Martz Ames
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


